DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-23-2022 have been fully considered but they are not persuasive.
Applicant's submits: “Zheng does not disclose, teach, or suggest "a plurality of indexed power utilization modes, wherein each of the plurality of different indexed power utilization modes is associated with one or more functions of a set of functions," as recited in amended independent claim 1. For instance, an indication associated with one or more transmit power levels is different from "different indexed power utilization modes . .. associated with one or more functions of a set of functions," as recited in amended independent claim 1 (emphasis added)”; the examiner respectfully disagrees. As mention in the advisory action mailed 10-7-2022, the examiner recommended to avoid the use of limitations that do not differentiate from the prior art such as associations and/or relations. The argument suggests that there is a difference; however, no actual difference is shown in the arguments. Zheng discloses that the power levels can be indexed (see par. 0059) and the function of a set of function can be used to indicate power (see par. 0006); thereby, associated with power and reading in the claim limitation.
The rejection of record stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 22-31 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims recite the limitation “the set of functions including at least one of”, it is not clear where the list ends. For examination purposes, the list include “sending synchronization signal blocks (SSBs) or system information blocks (SIB) for initial access, sending SSBs or channel state information-reference signals (CSI-RSs) for handover or measurements, listening to a physical random access channel (PRACH) for the initial access or the handover, sending paging messages, or discovery of neighboring nodes”. The rest of the claims share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 22-30 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng 20210195534.

As to claim 1, Zheng discloses a method for wireless communications at a first node of a communication network [The network device here may be a base station or a network node with backhaul capability such as a relay station IAB such as IAB-1], comprising: transmitting signaling that indicates that the first node is operating in an indexed first power utilization mode (see abstract, par. 0046-0047, 0057, 0059); wherein power utilization modes is associated with one or more functions of a set of functions, the set of functions including at least one of sending synchronization signal blocks (SSBs) or system information blocks (SIB) for initial access, sending SSBs or channel state information-reference signals (CSI-RSs) for handover or measurements, listening to a physical random access channel (PRACH) for the initial access or the handover, sending paging messages, or discovery of neighboring nodes (see par. 0006, 0047, 0051-0052, 0076-0078); and communicating with a second node  [The network device here may be a base station or a network node with backhaul capability such as a relay station IAB-2] based at least in part on the first power utilization mode (see par. 0055, 0063). Zheng does not explicitly disclose a first power utilization mode of a plurality of different power utilization modes; it is clear and/or obvious that to indicate updated current transmit power (see par. 0015) a plurality of different power utilization modes will be needed. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention the idea of transmitting a power indication is because there is a plurality of different power utilization mode.
As to claim 2, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates an index corresponding to the first power utilization mode (see par. 0059).
As to claim 3, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a function support configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 4, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a service support configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 5, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a power utilization configuration to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 6, Zheng discloses the method of claim I, wherein transmitting the signaling comprises: transmitting the signaling that indicates a communication configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 7, Zheng discloses the method of claim 1, wherein transmitting the signaling comprises: transmitting the signaling that indicates a communication configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 22, Zheng discloses a method for wireless communications at a first node, comprising: receiving signaling that indicates that a second node is operating in a first power utilization mode (see abstract, par. 0047, 0057, 0059); wherein each of the plurality of different power utilization modes comprises a different configuration for a number of communication occasions per time period, a beam sweep configuration, a beam configuration, or any combination thereof (see par. 0047, 0051-0052, 0076-0078); and communicating with the second node based at least in part on the first power utilization mode (see par. 0055, 0063). Zheng does not explicitly disclose a first power utilization mode of a plurality of different power utilization modes; it is clear and/or obvious that to indicate updated current transmit power (see par. 0015) a plurality of different power utilization modes will be needed. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention the idea of transmitting a power indication is because there is a plurality of different power utilization mode.
As to claim 23, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates an index corresponding to the first power utilization mode (see par. 0059).
As to claim 24, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a function support configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode. [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 25, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a service support configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 26, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a power utilization configuration to indicate the first power utilization mode (see par. 0056-0057).
As to claim 27, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a communication configuration that indicates which one or more functions of a plurality of functions is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
As to claim 28, Zheng discloses the method of claim 22, wherein receiving the signaling comprises: receiving the signaling that indicates a communication configuration that indicates which one or more services of a plurality of services is supported or is not supported to indicate the first power utilization mode [transmitted configuration is inherently supported] (see par. 0056-0057).
Regarding claims 29-30, they are the corresponding apparatus claims of method claims 1 and 22. Therefore claims 29-30 are rejected for the same reasons as shown above.
As to claims 35-38, Zheng discloses wherein the indexed power utilization modes comprises a first power utilization mode that supports a plurality of functions of the set of functions (see par. 0006). Zheng fails to disclose a second power utilization mode that does not support at least one of the plurality of functions supported by the first power utilization mode. However, since these limitations are merely associated to the method and do not modify the method and/or apparatus in any meaningful way, it would be obvious to one of the ordinary skills in the art that method and/or apparatus will keep bringing the same predictable result, independently of the association and/or relations, since the method and/or apparatus have not been modified in any meaningful way. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention that compatibility details of a power mode that is only associated and not required to modify the method and/or device will keep bringing the same predictable result since no medication is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647